                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Osman Ozsusamlar,                   )
                                    )                 Civil Action No.: 1:18-cv-00492-JMC
                    Petitioner,     )
                                    )
      v.                            )                              ORDER
                                    )
                                    )
B.M. Antonelli, Warden,             )
                                    )
                    Respondent.     )
____________________________________)

       This matter is before the court pursuant to Petitioner Osman Ozsusamlar’s (“Petitioner”)

pro se Petition for Writ of Habeas Corpus (“Petition”) under 28 U.S.C. § 2441. (ECF No. 1.) On

February 20, 2018, Petitioner filed the Petition seeking restoration of good time credits. (Id.)

Respondent filed a Motion to Dismiss on April 19, 2018. (ECF No. 17.) The Magistrate Judge’s

Report and Recommendation (“Report”) (ECF No. 26), filed on August 13, 2018, recommends

that the court grant Respondent’s Motion to Dismiss, deny the Petition, and dismiss the Petition

without prejudice for failure of Petitioner to administratively exhaust his remedies. (ECF No.

26.) The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 26.)

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28



                                                  1
U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or

modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       Petitioner was advised of his right to file objections to the Report (ECF No. 26).

However, Petitioner filed no objections to the Report.

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Furthermore, a failure to file specific written objections to the Report results in a

party’s waiver of the right to appeal from the judgment of the court based upon such

recommendation. 28 U.S.C. § 636(b)(1). Since no specific objections were filed by either party,

the court adopts the Report herein. Camby, 718 F.2d at 199.

       After a thorough review of the Report and the record in this case, the court ACCEPTS

the Magistrate Judge’s Report (ECF No. 26) and incorporates it herein. The court GRANTS

Respondent’s Motion to Dismiss (ECF No. 17) and summarily DISMISSES Petitioner’s Petition

without prejudice (ECF No. 1). It is further ordered that Petitioner’s Motion to Appoint Counsel

(ECF No. 24) is DENIED AS MOOT.

       IT IS SO ORDERED.




                                                      United States District Judge
October 9, 2018
Columbia, South Carolina




                                                  2
